Citation Nr: 0420354	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2001, a statement of the case was issued in August 2002, and 
after a 30 day extension was granted, a substantive appeal 
was received in October 2002.  

On VA form 9 which was received at the Board in October 2002, 
the veteran indicated that he desired to attend a hearing to 
be conducted by a Member or Members of the Board.  In 
December 2002, the veteran indicated that he no longer 
desired to attend a Board hearing.  

In December 2002, the veteran's representative indicated that 
the veteran was claiming entitlement to service connection 
for a neck condition as well as entitlement to an increased 
rating for frostbite.  The issues are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to his appeals.  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  In the 
past, the Board had been attempting to remedy any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, the case must be returned 
to the RO for issuance of VCAA notice before the Board may 
proceed with appellate review.  

The Board also notes the last time the veteran was afforded a 
VA examination to evaluate his service-connected bipolar 
disorder was in September 2001.  On VA form 9 which was 
received at the RO in December 2002, the veteran reported 
that his mental disorder had increased in severity.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  The Board 
further notes the veteran's representative requested in July 
2004 that, if the Board was unable to grant an increased 
rating, the veteran be granted a thorough contemporaneous 
examination to provide an up to date picture of the veteran's 
mental status.  

There is evidence in the claims file suggesting that the 
veteran was in receipt of Social Security Administration 
benefits.  The Court has indicated that medical records upon 
which an award of Social Security disability benefits has 
been predicated are relevant to VA claims for service 
connection and an increased rating.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).    

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO take appropriate action to 
obtain any pertinent VA treatment records 
subsequent to 2002. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim by the veteran for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the current severity of the 
service-connected bipolar disorder.  The 
veteran's claims folder should be made 
available to and be reviewed by the 
examiner designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
Examination findings should be reported 
to allow for application of VA rating 
criteria for mental disorders.  The 
examiner should also report the veteran's 
Global Assessment of Functioning (GAF) 
score..

5.  After completion of the above, and 
any additional development the RO may 
deem necessary, the RO should review the 
record and determine if a higher rating 
is warranted.  The appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



